ACCEPTED
                                                                                             03-15-00281-CR
                                                                                                     6378176
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         8/6/2015 8:39:01 AM
                                                                                           JEFFREY D. KYLE
                                 No. 03-15-00281-CR                                                   CLERK


PEDRO P. MORALES,                        )        COURT OF APPEALS, THIRD
    Appellant                            )                              FILED IN
                                                                 3rd COURT OF APPEALS
                                         )                           AUSTIN, TEXAS
VS.                                      )        SUPREME   JUDICIAL   DISTRICT
                                                                 8/6/2015 8:39:01 AM
                                         )                         JEFFREY D. KYLE
STATE OF TEXAS,                          )                               Clerk

    Appellee                             )        AUSTIN, TEXAS

                     APPELLANT'S SECOND MOTION FOR
                     EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant, by and through his attorney of record, and

respectfully files this his Second Motion for Extension of Time to File Brief and

requests this extension of time to file his appellate brief in this cause herein, and for

cause would show the Court the following:

                                             I.

      The Appellant, PEDRO P. MORALES, was sentenced in Cause number C-1 0-

0321-SB, in the 3401h District Court of Tom Green County, Texas, to ten (10) years

confinement in the Texas Department of Criminal Justice - Institutional Division,

probated for ten (10) years, on June 21,2009 for the offense of intoxicated assault with

a vehicle causing serious bodily injury. On March 12, 2015, after a hearing, the Court

found Appellant guilty of violating his probation, revoke Appellant's community

supervision, and sentenced him to ten ( 10) years confinement in the Texas Department
of Criminal Justice- Institutional Division.

                                           II.

       The Statement of Facts has been filed with the Court.

                                          III.

       The deadline for filing the Appellant's brief is August 10, 2015.             The

undersigned attorney would show the Court that he has insufficient time within which

to file the brief by the deadline of August 10, 2015. Of the thirty (30) working days

between June 25,2015 and August 10,2015, the undersigned attorney is in hearings,

trials, and mediations on twenty-two (22) of those days.

                                         IV.

      The undersigned counsel would respectfully request that the Court grant an

extension of an additional twenty-one (21) days' time to file the appellate brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

the Court grant this motion for extension of time to file the appellate brief.

                                        Respectfully submitted,

                                            Is/ KirkHawkins
                                        KIRK HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76902
                                        325/658-5585
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com
                        CERTIFICATE OF CONFERENCE

       I hereby certify that I communicated with Mr. Jason Ferguson, Assistant
District Attorney, via email on August 5, 2015, who has no objection to this Motion for
Extension of Time to File Brief.

                                           Is/ KirkHawkins
                                        Kirk Hawkins


                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has this 5th
day of August, 2015, been delivered to Mr. Jason Ferguson, Assistant District
Attorney, 124 West Beauregard, San Angelo, Texas 76903.

                                           Is/ Kirk Hawkins
                                        Kirk Hawkins